NO. 07-05-0333-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                 AUGUST 28, 2006
                          ______________________________

                           LOUIS DELL BUTLER, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

              NO. 49,970-E; HONORABLE RICHARD DAMBOLD, JUDGE
                        _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant, Louis Dell Butler, appeals his conviction for possession of marihuana and

sentence of fifteen years incarceration in the Institutional Division of the Texas Department

of Criminal Justice and $7,000 fine. Appellant’s counsel has filed a brief in compliance with

Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and

Gainous v. State, 436 S.W.2d 137, 138 (Tex.Crim.App. 1969). We affirm.


       Appellant’s counsel, in compliance with Anders and Gainous, states that she has

diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error upon which an appeal can arguably be predicated. Counsel thus concludes

that the appeal is frivolous. Counsel’s brief presents a chronological summation of the

procedural history of the case and discusses why, under the controlling authorities, there

is no reversible error in the trial court proceedings and judgment. See High v. State, 573
S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Counsel has attached an exhibit showing that a copy of the Anders brief and motion

to withdraw have been forwarded to appellant and that counsel has provided appellant a

copy of the record for his review and has advised him of his right to file a pro se response

to counsel’s motion and brief. The clerk of this court has also advised appellant by letter

of his right to file a response to counsel’s brief. Appellant has not filed a response.


       We have made an independent examination of the record to determine whether

there are any non-frivolous grounds upon which an appeal could arguably be founded. See

Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813
S.W.2d 503, 511 (Tex.Crim.App. 1991). We have found no such grounds.


       Appellant’s counsel has moved for leave to withdraw. See Johnson v. State, 885
S.W.2d 641, 645 (Tex.App.–Waco 1994, writ ref’d).             We carried the motion for

consideration with the merits of the appeal. Having considered the merits and finding no

reversible error, appellant’s counsel’s motion to withdraw is granted and the trial court’s

judgment is affirmed.


                                          Mackey K. Hancock
                                               Justice
Do not publish.

                                             2